WARREN, J.,
concurring.
In this medical services dispute, on review of an order of the Workers’ Compensation Board, the majority reverses and remands to the Board with instructions to vacate its order and to remand to the Director for further proceedings. I concur with the majority’s disposition, but disagree with the route it takes to arrive there. Although the parties do not raise the question of jurisdiction, we have the duty to do so on our own. The majority fails to acknowledge that the Board had no jurisdiction to consider the Director’s order, that we have no jurisdiction to consider the Board’s order and that Baar v. Fairview Training Center, 139 Or App 196, 911 P2d 1232, rev den 323 Or 690 (1996), to the contrary, is simply wrong. The majority concludes that this case is distinguishable from Baar. 147 Or App at 249 n 2. Baar is not distinguishable and we should overrule it.
Jurisdiction over disputes regarding proposed medical services is now vested exclusively in the Director under the amended statute. ORS 656.327(2). Judicial review of the Director’s decision is vested in the Court of Appeals, but only for those cases in which the Director has first conducted a contested case hearing. The statute directs that our review of an order from the Director shall be according to the provisions of ORS 183.310 to ORS 183.550, and ORS 183.482 only gives us authority to review orders in contested cases.1 In this case, the Director did not conduct a contested case hearing, rather, we are presented with an order from a hearing that the Board conducted. Because judicial review is exclusively in this court from a Director’s order in a contested case, it follows that the Board had no review authority and we do not have a reviewable order.
This case is presented in the same procedural posture as Baar. In Baar, we took review of the case even though *252it was the Board, and not the Director, that had conducted a hearing. That approach was erroneous because it overlooked the limited grant of jurisdiction that we have under ORS 183.482. In essence, we reviewed an order in other than a contested case; the authority to review those orders is vested in other courts and not the Court of Appeals.2 We had no authority to review the Board’s order in Baar because the Director had not conducted a contested case hearing. Our attempt to achieve judicial economy in Baar was misguided and misleading because it skipped a statutory condition precedent to our jurisdiction and misdirects these and other litigants from the correct procedure (a Director’s order in a contested case). We were without authority to ignore that condition, and thus, Baar should be overruled.
For these reasons I concur only in the result in this case.
Armstrong, J., joins in this concurrence.

 ORS 183.482(1) provides, in part:
“(1) Jurisdiction for judicial review of contested cases is conferred upon the Court of Appeals.”


 ORS 183.484(1) provides that “[Jurisdiction for judicial review of orders other than contested cases is conferred upon the Circuit Court for Marion County and upon the circuit court for the county in which the petitioner resides or has a principal business office.”